          Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 1 of 35




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- x
                                                          :
UNITED STATES OF AMERICA,                                 :
                                                          :
                                                          :   Case No. 1:16-cr-00467-LJL
                       v.                                 :
                                                          :
MURRAY HUBERFELD,                                         :
                                                          :
                             Defendant.                   :
                                                          :
                                                          :
--------------------------------------------------------- x

                          SUPPLEMENTAL
       SENTENCING MEMORANDUM ON BEHALF OF MURRAY HUBERFELD


                                                              DECHERT LLP
                                                              Andrew J. Levander
                                                              David N. Kelley
                                                              Lindsay E. Ray
                                                              Three Bryant Park
                                                              1095 Avenue of the Americas
                                                              New York, New York 10036
                                                              andrew.levander@dechert.com
                                                              david.kelley@dechert.com
                                                              lindsay.ray@dechert.com
                                                              Telephone: (212) 698-3500

                                                              MEISTER SEELIG & FEIN LLP
                                                              Henry E. Mazurek
                                                              Evan L. Lipton
                                                              125 Park Avenue
                                                              New York, New York 10017
                                                              hem@msf-law.com
                                                              ell@msf-law.com
                                                              Telephone: (212) 655-3500

                                                              Attorneys for Defendant Murray Huberfeld
            Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 2 of 35




                                                 TABLE OF CONTENTS

TABLE OF AUTHORITIES ........................................................................................................ iii

INTRODUCTION ......................................................................................................................... 1

FACTUAL BACKGROUND ........................................................................................................ 3

I. MURRAY HUBERFELD IS FUNDAMENTALLY A
   GOOD AND HONORABLE MAN ........................................................................................ 3

     A. Murray Huberfeld Is A Family Man .................................................................................. 3

     B. Murray Huberfeld Has Dedicated His Life To His Faith And His Community ................ 4

     C. Murray Huberfeld’s Generosity Knows No Bounds ......................................................... 6

     D. Murray’s Dedication To His Family, To His Community, And
        To Acts Of Charity Has Only Strengthened During These Trying Times ........................ 9

II. MURRAY HUBERFELD’S CONDUCT, THOUGH SERIOUS, WAS LIMITED .............. 11

     A. The Government Initially Alleged That Mr. Huberfeld Was Involved
        In A Kickback Scheme, But The Result Was A Hung Jury And Mistrial ....................... 11

     B. Mr. Huberfeld Accepted Responsibility For The Limited Role He Played In
        Submitting A False $60,000 Invoice For Reimbursement In December 2014 ................ 12

     C. Mr. Huberfeld Was Subjected To A Sentencing That
        Erroneously Punished Him For The Uncharged Kickback Scheme ................................ 13

III. MR. HUBERFELD HAS PAID DEARLY FOR HIS MISCONDUCT ................................. 15

     A. Mr. Huberfeld’s Life Has Been In Limbo For Five Years .............................................. 15

     B. COVID-19 Infection Would Pose A Serious Risk
        To Mr. Huberfeld’s Already Deteriorating Health .......................................................... 16

LEGAL ANALYSIS .................................................................................................................... 18

I. THE 6 TO 12 MONTH GUIDELINES RANGE FOR THE CHARGED
   CONDUCT FALLS WITHIN “ZONE B” OF THE SENTENCING TABLE ....................... 19

II. GIVEN THE “ZONE B” RANGE AND IN LIGHT OF THE CIRCUMSTANCES,
    A SENTENCE TO SIX MONTHS’ HOME CONFINEMENT IS APPROPRIATE ............. 20

     A. Mr. Huberfeld Is In Poor Health ...................................................................................... 22




                                                                    i
            Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 3 of 35




     B. Mr. Huberfeld Cares For His
          Mother, His Children, And His Grandchildren ........................................................... 23

     C. Mr. Huberfeld Will Continue To Live A Law-Abiding, Productive Life ....................... 24

     D. Mr. Huberfeld’s Contributions To The Community Run Deep ....................................... 25

     E. The Nature And Circumstances Of The Offense Do Not
        Outweigh Mr. Huberfeld’s Exemplary History And Characteristics............................... 26

     F. Six Months’ Home Confinement Would Provide Just Punishment
        And Adequate Deterrence In Light Of Mr. Huberfeld’s Five Years
        Of Pretrial Release And His Low Risk Of Recidivism.................................................... 28

CONCLUSION ............................................................................................................................ 29




                                                                    ii
            Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 4 of 35




                                               TABLE OF AUTHORITIES

CASES

Gall v. United States,
   552 U.S. 38 (2007) ...................................................................................................................18

Kimbrough v. United States,
   552 U.S. 85 (2007) ...................................................................................................................18

United States v. Adelson,
   441 F. Supp. 2d 506 (S.D.N.Y. 2006)......................................................................................26

United States v. Barnes,
   No. 1:09-cr-01053-LJL, Dkt. No. 83 (S.D.N.Y. Sept. 29, 2020) ............................................22

United States v. Booker,
   543 U.S. 220 (2005) .................................................................................................................18

United States v. Chirico,
   No. 08-CR-0076, 2008 WL 5273977 (E.D.N.Y. Dec. 18, 2008) ......................................20, 25

United States v. Edelman,
   No. 06-CR-0002, 2006 WL 1148701 (S.D.N.Y. Apr. 24, 2006) .............................................21

United States v. Gamez,
   1 F. Supp. 2d 176 (E.D.N.Y. 1998) .........................................................................................23

United States v. Gerard,
   782 F. Supp. 913 (S.D.N.Y. 1992) ..........................................................................................27

United States v. Hanna,
   No. 02-CR-1364-01, 2003 WL 22705133 (S.D.N.Y. Nov. 17, 2003)...............................21, 24

United States v. Harris,
   38 F.3d 95 (2d Cir. 1994).........................................................................................................27

United States v. Merritt,
   988 F.2d 1298 (2d Cir. 1993)...................................................................................................26

United States v. Pena,
   No. 15-cr-551, Dkt. No. 340 (S.D.N.Y. May 8, 2020) ................................................22, 23, 25

United States v. Polakoff,
   No. 08-CR-0076, 2008 WL 5273981 (E.D.N.Y. Dec. 19, 2008) ............................................20

United States v. Rioux,
   97 F.3d 648 (2d Cir. 1996).................................................................................................21, 25


                                                                    iii
             Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 5 of 35




United States v. Schaefer,
   No. 1:07-cr-00498-LJL, Dkt. No. 73 (S.D.N.Y. Apr. 6, 2020) .........................................22, 23

United States v. Simalavong,
   924 F. Supp. 610 (D. Vt. 1995)................................................................................................21

United States v. Springer,
   684 F. App’x 37 (2d Cir. 2017) ...............................................................................................28

United States v. Stuck,
   419 F. Supp. 3d 373 (D. Conn. 2019) ......................................................................................19

United States v. Vassallo,
   No. 08-CR-0076, 2008 WL 3925299 (E.D.N.Y. Aug. 19, 2008) ................................20, 23, 29

United States v. Volpe,
   78 F. Supp. 2d 76 (E.D.N.Y. 1999), aff'd in part, dismissed in part, on other grounds, 224
   F.3d 72 (2d Cir. 2000)..............................................................................................................28

United States v. Zimmerman,
   No. 10-CR-598 JG, 2012 WL 3779387 (E.D.N.Y. June 19, 2012) .........................................28

STATUTES

18 U.S.C. § 3553(a) ............................................................................................................... passim

OTHER AUTHORITIES

U.S.S.G. § 2B1.1 ............................................................................................................................19

U.S.S.G. § 3E1.1 ............................................................................................................................19

U.S.S.G. § 4A1.2 ...........................................................................................................................19

U.S.S.G. § 5C1.1............................................................................................................3, 18, 20, 29




                                                                      iv
            Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 6 of 35




                                        INTRODUCTION

       Murray Huberfeld has acknowledged that he broke the law in directing Platinum to

reimburse Mr. Rechnitz for a $60,000 invoice he knew to be false. When he was arrested in June

2016, Murray’s world came crashing down. Even worse, he has brought shame to his family and

community, and, although his family and community have forgiven him and stand by him, that

shame will haunt him for the rest of his life.

       But there is much more to Murray than the worst mistake of his life. He is a devoted son,

husband, father, and grandfather. He has spent much of the COVID-19 pandemic caring for his

family and their various special needs. Most particularly, Murray -- despite his own medical and

personal hardships -- has spent much of his time doting on his nearly 88-year-old mother, a

Holocaust survivor

                                                                                           Murray

has also devoted both his days and evenings to his grandchildren to help ease his children’s

burden, as they struggle                                     while balancing the burden of

working from home alongside their young children.

       In addition to his deep commitments to his family, Murray has long served as a model of

giving and support, particularly in his religious community, but also to those in need from other

communities, whether he knows them or not. For example, before COVID, Murray regularly

volunteered at a food bank in Queens for many years, often bringing his family along to help

remind them of the importance of giving back to society. Current health and safety measures

(strictly enforced by his loving children and brother, who -- as a pulmonologist -- is all too

familiar with the health risks associated with exposure to COVID-19) prevent Murray from

physically working at the food bank at the time, but he looks forward to returning when it is safe

to do so.


                                                 1
         Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 7 of 35




       And notwithstanding the pandemic, Murray has continued to set an example of

generosity, giving his personal time and support to numerous causes, as confirmed by the

extraordinary number and quality of letters submitted to the Court in support of this submission.

Among those truly Herculean efforts, Murray has continued to participate in a volunteer

mentorship program counseling (remotely, or at a distance, these days) struggling young

families. He even personally hosted and catered a number of (outdoor and distanced) events in

the backyard of his Long Island home so that isolated members of the community could

participate safely in the traditional tachlis dating process in his community and enjoy some much

needed socialization during this difficult time. Through it all, he continues to be a charitable

volunteer and donor, giving of his time and money to causes both within and outside of his

community, supporting those who have been less fortunate.

       Murray readily admits that he lost sight of his moral compass in 2014, and he has paid

dearly for it -- and not just the $7 million he has voluntarily agreed to pay to COBA. Murray has

lived under an intense cloud for the nearly five years since his June 2016 arrest. Since then, he

and his family have suffered through a highly publicized prosecution, culminating in a weeks-

long trial that ended with a deadlocked jury and a mistrial late in 2017. He then accepted

responsibility for his role by reaching a plea agreement with the Government in May 2018,

which he did with anticipation that the agreement would bring closure to him and, more

importantly, to his family. Unfortunately, the sentencing on the plea agreement did not bring

closure. Rather, after a nine-month delay related to Mr. Seabrook’s second trial, the district

court imposed an improper sentence, ordering Murray to serve 2.5 to 5 times the Guidelines

range agreed to by the parties and proposed by the Government. Murray successfully appealed

that decision, and he and his family now long for closure of their personal nightmare.




                                                 2
           Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 8 of 35




         In considering what the appropriate sentence should be in this case, we respectfully

suggest that the Court also consider this global pandemic that is unlikely to end before 2022.

Had Murray been sentenced within the Guidelines range for the charged conduct at his February

2019 sentencing, he would have long served any prison time by now (prior to the pandemic’s

onset), and perhaps even completed his term of supervised release. Instead, he comes before the

Court a weathered 60-year-old, suffering from various serious medical problems -- many of them

exacerbated by the stress of it all -- that have put him, according to his doctor, “at extremely high

risk for serious complications” should he become infected with COVID-19 or any of its

emergent variants. And recent reports confirm that federal prisons remain a hotbed for COVID

infections and deaths. For these reasons, as outlined in more detail below, we believe a

permissible guideline sentence of probation with a condition of 6 months of home confinement,

pursuant to Section 5C1.1(c)(3) of the Guidelines, more than adequately addresses all the goals

of sentencing.

                                        FACTUAL BACKGROUND

I.       MURRAY HUBERFELD IS FUNDAMENTALLY A GOOD AND HONORABLE MAN

         A.       Murray Huberfeld Is A Family Man

         Murray’s love for his family, and their love in return, cannot be understated. No fewer

than eighteen of his closest family members submitted letters on his behalf in advance of his

initial sentencing hearing. See Dkt. No. 278-3 (“Exhibit B: Family Letters”).1 We respectfully




1
     Unredacted, electronic copies of this sentencing memorandum, and all of the supporting materials cited herein,
     will be provided via a secure file share link, pursuant to the Court’s COVID-19 Emergency Individual Practices
     in Civil and Criminal Cases and in light of the voluminous testimony offered in support of Murray. In addition,
     pursuant to Chambers’ instructions by e-mail dated April 9, 2021, hardcopies of the same materials will be
     provided via Federal Express.



                                                         3
         Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 9 of 35




encourage the Court to read them in their entirety but we highlight below for you some passages

that convey Murray’s “arduous dedication” to his family. Id. at 49.

       “I have never known anyone more dedicated to his family” writes his brother-in-law,

Josh. Id. at 3. His son-in-law, Ezra, observes that “[t]he Huberfeld children are unusually close

to one another, and their adoration of Murray is mirrored by Murray’s love” for them in return.

Id. at 1. Noah, another brother-in-law of Murray’s, admires his “remarkable work-life balance”

that has always included “a nurturing environment of kindness and caring that enveloped the

lives of his wife, children, extended family, and ever expanding circle of friends.” Id. at 5.

Murray’s mother-in-law notes that Murray “is completely devoted to my daughter, Laura,” and

his father-in law adds that Murray is “an exceptionally loving and nurturing husband, father,

and grandfather.” Id. at 9, 12. His other brother-in-law, Seth, writes that Murray “constantly

showered [his parents] with love, respect and attention,” and “[f]amily has always meant

everything to him.” Id. at 10. Put simply, “Murray [is] their rock.” Id.

       These heartwarming observations from Murray’s in-laws are supported by the loving

letters of support written by his own mother, his siblings, his wife, and all five of his children,

                            See id. at 14-43. Notably, every single one of Murray’s family

members has stood by him through this, his most difficult and humbling of times, just as he has

steadfastly stood by each of them throughout his life. Indeed, his devotion is now more

important than ever for his mother,                                                        and six

young grandchildren.

       B.      Murray Huberfeld Has Dedicated His Life To His Faith And His Community

       Murray is a man of deep faith who is passionate in his involvement in his community. Of

the nearly 150 letters submitted on Murray’s behalf in advance of his initial sentencing hearing,

over 100 of them were written by members from throughout the community -- from young men


                                                  4
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 10 of 35




he has mentored to others whom he has supported throughout the years. See Dkt. No. 279-1

(“Exhibit D: Charity, Good Deeds, Mentor Letters”); Dkt. Nos. 280-2 through 281-1 (“Exhibit F:

Community Support Letters”); and Dkt. No. 281-2 (“Exhibit G: Spiritual Advisor Letters”).

Murray is also a champion of women’s rights in the Orthodox Jewish community, having

organized protests that successfully won wives the ability to divorce their husbands, often

because of abusive behavior. And, not just one or two, but seventeen venerated Rabbis took the

time to write letters in powerful support of Murray. See Dkt. No. 281-2. As Rabbi Lau -- the

Chief Rabbi of Israel -- told Rabbi Yaakov Feitman, there is no one more deep and profound a

“Tzadik” (a “righteous person”) as Murray. Testimonial Video at 7:00. Rabbi Lau also

emphasized to Rabbi Feitman that “the State [of Israel] is a better place because of Murray

Huberfeld.” Id.

       Murray’s dedication to his faith and community stems from the lessons of his parents,

who both survived the Holocaust and whose families gave their lives for their religious liberty.

Because many doors had been closed to his parents and their generation, Murray’s home has

always had an “open-door” policy. There is always an extra seat at his table, whether for the

Sabbath, over the High Holidays, or on any given day. Over time, Murray’s welcoming nature

has borne fruit that has grown into a loving, caring, supportive community that thinks of Murray

as family -- from Mr. Avi Hagar, who has known Murray since he was six and fondly looks to

Murray as a big brother (Dkt. No. 280-2 at 46), to Jacob Elbogen, who writes that his

relationship with Murray began as that of a “quasi-uncle-you-wish-you-always-had” (Dkt.

No. 279-1 at 10), and dozens of others who likewise think of Murray as their “own flesh and

blood” (see id. at 57). For some, Murray’s positive influence in their lives began with a phone

call with a warm and friendly voice on the other end, and for others it was through his happening




                                                5
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 11 of 35




into their place of business and striking up a conversation. The way in which Murray has entered

everyone’s lives varies but the result is the same -- his warm, kind, and caring nature shines

through.

       One theme often recurring in the dozens upon dozens of letters written in support of

Murray is that he takes the time to listen. Whether the conversation is with a close friend or

family member, a mere acquaintance, or even a stranger -- though no one he meets remains a

stranger for long -- Murray engages in each conversation with his complete attention and an open

heart, as if he has nowhere else to be and nothing else in the world could matter more. And if

someone with whom Murray speaks has a problem, Murray without hesitation works with them

to solve it, no questions asked -- and he always follows through. Some attribute Murray’s

kindness to his “being a naturally warm and social person” (Dkt. No. 278-3 at 11), and others to

“his sensitivity and his empathy for people’s challenges and their needs” (id. at 14). A review

of even a small sampling of the letters submitted on Murray’s behalf will show this is simply

Murray’s uniquely generous way, and always has been.

       C.      Murray Huberfeld’s Generosity Knows No Bounds

       Murray believes fervently that it is the duty of those who are blessed with good fortune to

share their blessings. Some share their time, some their fortunes, some their energy, and others

their wisdom. Murray shares them all. In an effort to describe the remarkable extent of

Murray’s generosity, Rabbi Binyomin Eisenberger explained, in a video of some of Murray’s

many supporters prepared in advance of the last sentencing: “Murray is just huge. His heart

doesn’t pump blood just for himself; his heart pumps, and his pulse is the pulse of many, many

men.” See Testimonial Video at 18:20.




                                                6
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 12 of 35




       Blessed with success at a relatively early age, Murray has made it his life’s mission to

help others on their way to success. He is relentless in this practice, and he ensures that his

mentees pay it forward, instilling in them the lesson that “being ‘successful’ is not about being

successful for yourself; ‘success’ is sharing success with others.” See Testimonial Video at

13:30. A review of just a fraction of the letters and video footage submitted in support of

Murray shows that he has spent a lifetime living by this truism.

       And Murray’s generosity knows no political, racial or cultural bounds. The food bank in

Queens, where he has worked for years, serves a hugely disparate population reflective of that

borough. Several letters submitted to the Court confirm Murray’s universal decency and

humanism. For example, Bangalay Kourouma, from West Africa, writes glowingly not only of

Murray’s mentorship but of their many cross-cultural discussions. Dkt. No. 279-1 at 27-

28. Likewise, Zoltan Magyar writes, “I happen to be Hungarian Catholic, and Murray treats me

like I could be one of his family.” Id. at 37. And in the words of John P. Ryan, who attests to

still more of Murray’s good deeds, “I am a born and raised Catholic writing a letter for an

Orthodox Jew with the same feeling that I would write for my own flesh and blood brother.” Id.

at 57-58.

       One particularly poignant vignette is shared by Samuel Grossman, whose son tragically

was swept away by the ocean while in Perth for a mission trip. He and his wife were told that

the local Australian authorities would stop looking for his son after two or three days, and that’s

when Mr. Grossman learned that Murray -- unbeknownst to them -- had stepped in “behind the

scenes” to ensure their son was found. See Testimonial Video at 8:00. “Murray extended

himself, 24/7 at the time, to make sure that the United States Coast Guard [was] involved.” Id.

Because Murray had made it his “personal agenda,” Mr. Grossman’s son’s body was eventually




                                                  7
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 13 of 35




found, and he was able to receive a proper funeral service and burial. Id. Mr. Grossman remains

eternally grateful for Murray’s compassion and dedication to their recovery efforts, to which

Murray was “instrumental.” Id.

       Another example of Murray’s generosity of his time and resources can be seen through

his efforts to help improve the lives of the Kletzky family, who he only met while paying a shiva

call after their young son, Leiby, had been kidnapped and gruesomely murdered -- a tragedy that

“touched the whole community.” See Testimonial Video at 15:40.




                                      . Not only did Murray write a check of his own to help get

the family back on their feet, but “Murray rolled his sleeves up” and told Rabbi Eisenberger “I

will help you solicit the funds. I will talk to people, I’ll do anything -- I’ll come to Brooklyn, I’ll

take you anywhere, I’ll go anyplace, I’ll make any phone call, I’ll come to any meeting to put

this money together.” Id. at 17:00. Murray didn’t know the Kletzky family or even live in

Brooklyn, but he knew the family needed help and that he was in a position to help them. That

was all he ever needs to know. The family was eventually able to purchase a larger apartment

and Mr. Kletzky secured a new job as a local business owner, thanks to community efforts led by

Murray, who was “the driving force.”

       These moving stories are just a few examples of the extent to which Murray will go to

help others who are in need, whether he knows them or not. In the words of Mr. Jacob Sod, it

was Murray who taught him that “purely check-writing” should not be the extent of one’s charity

work. See Testimonial Video at 14:00. Instead, Murray impressed upon him that “Charity is




                                                   8
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 14 of 35




about giving from the heart. Charity is about caring. Don’t just write a check, that’s the easy

way out. Ask, make it yours, and take ownership of a cause.” Id.

       D.      Murray’s Dedication To His Family, To His Community, And
               To Acts Of Charity Has Only Strengthened During These Trying Times

       When the pandemic hit, Murray -- like many of us -- turned to his family, and they to

him. Of particular importance, Murray has also continued to support his mother throughout this

difficult and isolating time




       In addition, all of his five children are now in Lawrence with him. Two of his daughters

have permanently moved to Lawrence with their families, while his eldest son and third daughter

have lived with Murray and his wife intermittently since last March. See id. at 3, 5. In truth,

Murray and his wife provided a makeshift daycare service throughout much of 2020 to help care

for their young grandchildren so their elder daughters --



                                                            -- could continue to work as the

pandemic dragged on. See id. at 5.



                                                     See id. at 5-6, 10. It is a full house, but Murray




                                                 9
         Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 15 of 35




sees it as a blessing that he has been able to support his family in their time of need, as they have

been supportive of him through his.

        The pandemic has also afforded Murray the opportunity to continue to give back to the

community. For example, upon hearing of families who have been hit hard financially by the

pandemic, Murray has anonymously made donations or sought other contributions to ensure that

suffering families are still able to enjoy a hearty Passover Seder or afford the gravestones and

inscriptions for the family members they have lost during this pandemic. See Ex. 1 at 7-8. And

last year over Passover, Murray -- knowing that many in the community were unable to celebrate

in the traditional sense because of strict COVID restrictions at the time -- hired a singer to

perform throughout the Five Towns from the back of a truck to help lift everyone’s spirits. See

id. at 12-13. A “caravan” of roughly 150 cars ended up following the procession, and Murray’s

ingenuity and caring made the holiday a special one for many. Id.

        In addition, during the warmer months, Murray and his family have hosted several

“nights out” in his backyard (with the necessary COVID restrictions in place) so that young

singles could participate in the traditional dating process practiced in Murray’s community. See

id. at 3-4.2 Yet another way Murray has been able to give back is by acting as a (virtual and/or

distanced) mediator to families in the community in need of guidance and, when needed, through

their divorce. Id. at 9-10. Murray himself took it upon himself to ensure his local synagogue

was “retrofitted” so that the community could safely resume prayer services as health and safety

regulations allowed. Id. Consummate community leader and “rock and foundation of the




2
    Murray is so self-effacing and humble in his giving that, on one occasion, an anxious attendee, unaware that
    Murray was the sponsor and homeowner for the event and not just the waiter, complained to Murray that he
    wasn’t serving the attendee’s date fast enough.



                                                        10
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 16 of 35




family” that he is (id. at 6), Murray has stepped up his dedication to his family and community in

these difficult times.

II.     MURRAY HUBERFELD’S CONDUCT, THOUGH SERIOUS, WAS LIMITED

        A.      The Government Initially Alleged That Mr. Huberfeld Was Involved
                In A Kickback Scheme, But The Result Was A Hung Jury And Mistrial

        Before Murray pleaded guilty to the single count of conspiracy to commit wire fraud with

an associated loss of $60,000, for which this Court will soon sentence him, a broader “kickback

scheme” was alleged against him and Norman Seabrook, as co-defendants. See Dkt. Nos. 10

(the original “Indictment,” filed on July 7, 2016) and 194 (the “Superseding Indictment,” filed on

May 17, 2018). Both Indictments alleged, in relevant part, that Murray “was a founder of

Platinum and investor in Platinum’s funds, and at relevant times participated in the management

of Platinum” and that (Government informant and key witness) Jona Rechnitz “facilitated a

kickback scheme between Norman Seabrook and Murray Huberfeld, the defendants.” Id. ¶¶ 5-6.

Specifically, the Government alleged that, in or around 2014, Rechnitz and Murray agreed that,

if Seabrook could direct COBA to invest money into Platinum, Platinum would pay kickbacks to

Seabrook in the amount of between $100,000 and $150,000 per year in exchange for facilitating

the investments. Id. ¶¶ 14-15.

        According to the indictments, it was when Seabrook “began demanding his first kickback

payment from Platinum” in December 2014 that Murray “agreed to facilitate an initial payment

of $60,000 to Seabrook on Platinum’s behalf, using [Rechnitz] as an intermediary who would

hand the money directly to Seabrook.” Indictment ¶ 18; Superseding Indictment ¶ 23. The

Government therefore charged both defendants with conspiracy to commit, and the commission

of, honest services wire fraud (in both indictments), and added an additional charge of wire fraud




                                               11
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 17 of 35




to the Superseding Indictment. Id. The loss associated with the “kickback scheme” was

COBA’s $19 million loss attributable to its investment in Platinum. See id.

       A two-week trial against both Murray and Seabrook eventually began on October 24,

2017, and was presided over by the Honorable Andrew L. Carter, Jr. After six days of

deliberation, the jury was deadlocked, and Judge Carter declared a mistrial. For scheduling

reasons, in or around December 2017 the matter was reassigned to the Honorable Alvin K.

Hellerstein for retrial. See Dkt. No. 333 at 8.

       B.      Mr. Huberfeld Accepted Responsibility For The Limited Role He Played In
               Submitting A False $60,000 Invoice For Reimbursement In December 2014

       In May 2018 and before the case was re-tried, Murray accepted the Government’s offer

and pleaded guilty to a one-count, Superseding Information for conspiracy to commit wire fraud

in the amount of $60,000. See Dkt. No. 201. The substantive factual allegations are

straightforward:

               Huberfeld and Jona Rechnitz . . . caused the management company
               of the Platinum Partners hedge fund (“Platinum”), with which
               Huberfeld was affiliated, to pay $60,000 to Rechnitz’s company by
               falsely representing, including through the use of a fraudulent
               invoice, that the money was to purchase courtside New York
               Knicks tickets, when in truth and in fact, and as Huberfeld and
               Rechnitz knew, the actual purpose of the payment was to
               reimburse Rechnitz for having paid Norman Seabrook, the
               President of the Correction Officers Benevolent Association
               (“COBA”), for Seabrook’s efforts to get COBA to invest millions
               of dollars in Platinum.

Dkt. No. 201 at 2. Specifically, two Overt Acts are set forth: (a) “On or about December 11,

2014, Jona Rechnitz e-mailed a fraudulent invoice to Huberfeld, which on its face billed

Platinum $60,000 for tickets to eight Knicks games at $7,500 per game,” and (b) “On or about

December 15, 2014, Huberfeld coordinated the delivery of a check from Platinum for $60,000

addressed to Rechnitz’s company.” Id. at 2-3.



                                                  12
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 18 of 35




       At his allocution, Murray further explained:

               “In December 2014, I was a limited partner through an interest in a
               trust of the management company of Platinum Partners. As a
               limited partner of the management company, I occasionally
               introduced potential investors to the Platinum Partners marketing
               staff. In this capacity, Jona Rechnitz approached me to assist the
               fund in finding new investors for Platinum. In December 2014,
               Rechnitz asked me to submit a false invoice from his company,
               JSR Capital, to Platinum's management company in the amount of
               $60,000 for New York Knicks tickets.

               I agreed to forward to Platinum’s management company this
               invoice, knowing that no one at Platinum received the tickets. I
               knew the Knicks tickets invoice was false when I submitted it to
               Platinum’s management company for payment. Instead, the money
               was requested by Rechnitz as payment to Norman Seabrook for his
               efforts to get COBA to invest in Platinum Partners[.] Based on my
               misrepresentation, Platinum issued a check to Rechnitz’s company
               in the amount of 60,000. At the time I submitted the invoice,
               Platinum’s management company, its offices, were located within
               the Southern District of New York.”

Dkt. No. 203 at 27:16-28:14. The Court then accepted Murray’s guilty plea and declared him

“guilty of the charge[s] specified in the [superseding] information.” Id. at 29:8-12.

       C.      Mr. Huberfeld Was Subjected To A Sentencing That
               Erroneously Punished Him For The Uncharged Kickback Scheme

       Both Murray and Seabrook were sentenced in February 2019 -- Seabrook on February 8

and Murray on February 12. Seabrook, who was convicted at the retrial of Counts One and Two

of the Superseding Indictment, was sentenced to 58 months in prison, within the 51-63 month

United States Sentencing Guidelines (“Guidelines”) range, which factored in the $19 million loss

to COBA. Seabrook was sentenced to five months less than the Government’s 63-month

recommendation. Dkt. No. 302 at 46:20-47:5.

       When sentencing Murray, the Court disregarded the fact that the kickback scheme for

which Seabrook had been convicted and sentenced was no longer part of the charged conduct

against Murray. Instead, throughout the sentencing hearing, the Court repeatedly referred to the


                                                13
          Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 19 of 35




“act of bribery” for which Murray was to be sentenced and -- over objections made by both the

Government and defense counsel -- applied the sentencing guidelines for commercial bribery

instead of fraud. See Dkt. No. 300 at 11:15-18; 41:24-42:11; 43:18-23; 48:23-24. The Court

ultimately sentenced Murray to 30 months in prison -- many multiples of the 6 to 12 month

Guidelines range for the conduct charged in the Superseding Information and pursuant to which

Murray pleaded guilty. See id. at 59:18-21. The sentencing Court also ordered Murray to pay

$19 million in restitution to COBA, jointly and severally with Mr. Seabrook and Mr. Rechnitz,

even though COBA was not a victim of Murray’s crime.3 Id. at 63:5-13.

         Murray appealed the errors made at his sentencing, and, on August 4, 2020, the Second

Circuit issued its decision, agreeing that “the district court erred at sentencing by applying the

commercial bribery sentencing guideline based on an uncharged bribery scheme that the

government dropped in exchange for Huberfeld pleading guilty to the wire fraud.” Dkt. No. 333

at 3. The Second Circuit further held that the Court had erred in ordering that Murray be held

jointly and severally liable for the $19 million loss suffered by COBA, “an entity that was not a

victim of the convicted conduct.” Id. Accordingly, the Second Circuit vacated the judgment

against Murray, reversed the restitution order, and remanded the matter for resentencing. Id. at

4.




3
     Despite his firm belief that he was under no obligation to pay COBA any restitution (a belief that was affirmed
     on appeal), Murray nevertheless offered voluntarily, and prior to his initial sentencing, to pay COBA $7 million
     -- $5.5 million of which he has already paid -- in an effort to help make COBA whole. Ironically, Murray is the
     only one who has made any payments to COBA, as neither Mr. Seabrook nor Mr. Rechnitz have made any
     payment to COBA.



                                                         14
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 20 of 35




III.   MR. HUBERFELD HAS PAID DEARLY FOR HIS MISCONDUCT

       A.      Mr. Huberfeld’s Life Has Been In Limbo For Five Years

       Murray Huberfeld now comes before the Court for his second sentencing hearing. He

was arrested nearly five years ago, in June 2016, and, in late 2017, he and his family suffered

through the pain and uncertainty of a long and difficult trial that ended with a deadlocked jury.

Instead of subjecting his loved ones to a second trial, Murray accepted responsibility for his

actions and, in May 2018, accepted the Government’s offer to plead guilty to a $60,000 wire

fraud against Platinum. When Seabrook chose to have his case re-tried, Murray was left to wait

another nine months before his sentencing hearing, only to have the Court erroneously apply the

wrong Guidelines, necessitating an appeal that, while successful, resulted in yet another two

years spent waiting to have his fate decided.

       During these five years of waiting, Murray has lived under the watchful eye of pretrial

services and has obeyed all the associated requirements and restrictions. Murray surrendered all

his travel documents and is unable to travel outside of the country without pre-approval or

outside of the Southern and Eastern Districts of New York and the District of New Jersey

without advance notice to pretrial services. Because of these restrictions, Murray has not been

able to visit his father’s grave in Israel in more than three years. Every Monday, or more than

200 times since his June 2016 arrest, Murray has dutifully checked in with pretrial services. Of

course, had he been sentenced in February 2019 to a sentence within the prescribed Guidelines

range of 6 to 12 months, Murray would have long served any prison sentence by now, and before

COVID-19 gripped the nation.




                                                15
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 21 of 35




       B.      COVID-19 Infection Would Pose A Serious Risk
               To Mr. Huberfeld’s Already Deteriorating Health

       Now, some two years later, the world continues to be ravaged by the coronavirus and its

variants. While news of several effective vaccines and their ongoing rollout is encouraging,

recent news regarding the rapid appearance and spread of several “super strains” of the virus that

causes COVID-19 is of great concern. Notably, it is possible for fully-vaccinated persons to fall

ill with COVID-19, especially given the early indications that available vaccines may not protect

against certain emerging variants, which are becoming more prevalent by the day. Ex. 2 at 1 (the

“more contagious” B.1.1.7 variant (dominant in the UK) is now the most prominent strain

circulating in the U.S.); 2-3 (the “highly contagious” P.1 variant (dominant in Brazil) has now

been reported in New York, along with more than a dozen other states); 4-5 (fully vaccinated

individuals can still become infected), 6-7 (available vaccines may not protect against the

B.1.351 variant (originating in South Africa)). Moreover, a recent report in the New York Times

confirms that COVID-19 infection and death rates in federal prisons are many multiples of the

comparable rates among the population at large. See id. at 8 (infection rates 3 times greater in

federal prison). See also id. at 8-26 (reporting that prisons remain a “hotbed” for COVID

spread). Among the reasons for such high rates of sickness and death are the basic conditions in

prisons and the apparent reluctance of many inmates and correctional personnel to be vaccinated.

Id. As prison officials have acknowledged, “It’s inevitable once that new strain gets here [in the

prison system], it’s going to spread like wildfire.” Id. at 8. And even outside the prison system,

various reports predict that the pandemic will not ebb until sometime in 2022. See id. at 27-33.

       While he has avoided COVID-19 infection up to this point and has thankfully been

vaccinated, the fact of the matter is that Murray “is at extremely high risk for serious

complications” should he become infected. Ex. 3 at 1. In addition, in light of the incredible



                                                 16
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 22 of 35




stress of his ongoing legal battle, Murray “has gained significant weight” and now finds himself,

to put it in clinical terms, “severely obese (BMI greater than 40kg/m2).” Id. His doctor further

noted that his latest lab results indicated “markedly elevated blood sugars in the

Diabetic/Prediabetic range.” Id. On top of those risks, Murray is being treated for hypertension

and hyperlipidemia (and taking daily medications for both), and a Pulmonary Functioning Test

performed in October 2020 showed a “mixed obstructive-restrictive pattern consistent with

asthma and minimal/mild Coronary Artery Disease.” Id. His brother, a pulmonologist, and other

family members are extremely concerned of what may happen if Murray were to be exposed to

COVID-19, and they have gone through great lengths to keep him safe from the disease.

       And more recently still, on January 4, 2021, Murray fell in his home and suffered a full

tear of his left quadriceps tendon, requiring surgery. Ex. 3 at 2-5. His physical therapist

confirms that “it is imperative that Murray continue physical therapy 4x a week for the duration

of 6-9 months as this is an extensive injury that requires long term care.” Ex. 3 at 6. The

recovery has been slow and painful, and it will be months before Murray is again able to regain

any reasonable degree of mobility.

       Under normal circumstances, and as acknowledged by the Government during the initial

sentencing hearing, “[f]or someone with Mr. Huberfeld’s life, for his exemplary giving” and in

light of the charges against him and his Criminal History Category I, “no jail time” would be

typical in order to ensure that the sentence imposed is no greater than necessary. See Dkt.

No. 300 at 49:5-8. Given present circumstances -- including the condition of his dependent

mother, delayed justice suffered by Murray (through no fault of his own), his need for months of

intensive physical therapy so that he can independently walk again in light of his recent surgery,

the “extremely high risk” to his health should he be exposed to COVID-19 or any of its variants,




                                                17
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 23 of 35




and his voluntary agreement to pay $7 million to COBA -- a sentence to home confinement

would surely serve the necessary and appropriate goals of sentencing.

                                       LEGAL ANALYSIS

       Upon confirmation of the applicable Guidelines range and sentencing options available,

the Court “should then consider all of the § 3553(a) factors to determine whether they support

the sentence requested.” Gall v. United States, 552 U.S. 38, 49-50 (2007). The Supreme Court,

in United States v. Booker, emphasized the non-binding nature of the Guidelines and instructed

that courts consider each of the factors listed in 18 U.S.C. § 3553(a) in fashioning an appropriate

sentence. 543 U.S. 220, 245 (2005). And so, the Sentencing Guidelines’ advisory range is just

one factor in the Court’s determination of a reasonable sentence. Indeed, Section 3553(a), “as

modified by Booker, contains an overarching provision instructing district courts to impose a

sentence sufficient, but not greater than necessary, to accomplish the goals of sentencing.”

Kimbrough v. United States, 552 U.S. 85, 101 (2007) (emphasis added).

       As detailed below, application of these principles and the relevant case law to Murray’s

unique circumstances strongly supports imposition of a non-custodial sentence. Specifically, in

light of (i) Murray’s acceptance of responsibility and contrition (including $7 million in

voluntary restitution), (ii) his multiple medical conditions, (iii) the needs of his family

                    (iv) his deep ties to the community, (v) his low risk of recidivism, (vi) his

long history of exemplary acts of charity, and (vii) the tortuous five-year history of this case, we

respectfully suggest that the proper sentence for Murray is a sentence of probation with a

condition of 6 months of home confinement, pursuant to Section 5C1.1(c)(3) of the Guidelines.




                                                  18
          Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 24 of 35




I.       THE 6 TO 12 MONTH GUIDELINES RANGE FOR THE CHARGED
         CONDUCT FALLS WITHIN “ZONE B” OF THE SENTENCING TABLE

         The terms of the plea agreement reflect the following Guidelines calculation:

                            GUIDELINES PROVISION                                  POINTS/RANGE


               Section 2B1.1 – Offenses involving fraud or deceit                            -


               Section 2B1.1(a)(2) – Base offense level                                      6


               Section 2B1.1(b)(1)(D) – Resulting loss of $60,000                           +6


               Section 3E1.1(a) – Acceptance of responsibility                              -2


                   Total offense level:                                                     10


               Section 4A1.2(e)(3) – Criminal History Score                                  0


                                                                                     6-12 MONTHS
                   RESULTING GUIDELINES RANGE
                                                                                       (Zone B)

         See Dkt. No. 367 ¶ 3.

         Significantly, Murray’s crime caused no substantial financial hardship and involved no

theft, misrepresentation to a consumer, or any other element requiring further increase of the

base offense level aside from Platinum’s $60,000 loss.4 Instead, Murray received a 2 point

reduction in light of his acceptance of responsibility, and in light of his criminal history score of



4
     Although the PSR explains in extensive detail the kickback scheme of which Seabrook and Rechnitz were
     convicted, it is not a scheme for which Murray stands convicted. Indeed, the Government ultimately decided
     not to pursue a prosecution of Murray for the same offenses as Seabrook and Rechnitz. While it is appropriate
     for the Court to consider the scheme described in the PSR as some context in determining the appropriate
     sentence within the range identified in the PSR, it would not be fair under the circumstances of this case for that
     consideration to drive the Court’s ultimate determination of an appropriate sentence. See United States v.
     Stuck, 419 F. Supp. 3d 373, 376 (D. Conn. 2019) (a sentence should not be “driven and dominated” by
     uncharged conduct “to which the defendant has not admitted as part of his plea agreement.”).



                                                          19
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 25 of 35




0 the Guidelines suggest 6-12 months’ imprisonment. The Amended Presentence Investigation

Report (“PSR”), issued on March 16, 2021, further confirms that, “[s]ince the applicable

guideline range is in Zone B of the Sentencing Table, the minimum term [of imprisonment] may

be satisfied by . . . a sentence of probation that includes a condition or combination of conditions

that substitute . . . home detention for imprisonment.” Id. ¶ 88. Indeed, the Guidelines are clear

that, as acknowledged in the PSR, a Zone B guideline range can be satisfied by a term of home

confinement, as a condition to probation, in lieu of imprisonment. U.S.S.G. § 5C1.1(c)(3). Such

a sentence is therefore entirely consistent with the plea agreement that the government proposed

and Murray accepted in May 2018.

II.    GIVEN THE “ZONE B” RANGE AND IN LIGHT OF THE CIRCUMSTANCES, A
       SENTENCE TO SIX MONTHS’ HOME CONFINEMENT IS APPROPRIATE

       Factors weighing in favor of a sentence to home confinement include (a) the defendant’s

poor health, (b) the defendant’s ongoing responsibilities in caring for his or her family, (c) the

defendant’s productive work history / minimal criminal history, and (d) the defendant’s

contributions and close ties to the community. See, e.g., United States v. Polakoff, No. 08-CR-

0076, 2008 WL 5273981, at *2 (E.D.N.Y. Dec. 19, 2008) (defendant, convicted of extortion,

sentenced to 6 months’ home confinement given his productive work history as a general

manager in the construction industry and his responsibilities caring for his ill wife and their

young child); United States v. Chirico, No. 08-CR-0076, 2008 WL 5273977, at *2 (E.D.N.Y.

Dec. 18, 2008) (defendant, whose crimes “contributed to the support of a dangerous organized

crime family,” sentenced to 6 months’ home confinement given his engagement in “several

altruistic activities,” his family’s and the community’s support, and his operation of a restaurant

employing 25 people) (emphasis added); United States v. Vassallo, No. 08-CR-0076, 2008 WL

3925299 (E.D.N.Y. Aug. 19, 2008) (defendant, who ran an illegal gambling operation that



                                                 20
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 26 of 35




“economically supported the mob,” sentenced to 4 months’ home confinement in light of his

“serious diabetes” that resulted in foot surgery and required ongoing treatment, which were

“best provided outside prison”) (emphasis added); United States v. Edelman, No. 06-CR-0002,

2006 WL 1148701, at *6 (S.D.N.Y. Apr. 24, 2006) (defendant, convicted of illegal trading on

material nonpublic information, sentenced to 6 months’ home confinement “in light of his steady

employment history and lack of prior criminal convictions”) (emphasis added); United States v.

Hanna, No. 02-CR-1364-01, 2003 WL 22705133 (S.D.N.Y. Nov. 17, 2003) (defendant,

convicted for his sale of counterfeit handbags -- his second known conviction -- sentenced to 6

months’ home confinement, where he suffered from asthma and heart disease, for which he

took medication); United States v. Simalavong, 924 F. Supp. 610, 611 (D. Vt. 1995) (“Because

of the defendants’ involvement in their communities, their extensive work history, their

placement in Criminal History Category I, and their secondary role in this conspiracy, the

Court has determined that incarceration is not appropriate” despite their conviction of

“conspiring to transport illegal aliens”) (emphasis added).

       While one factor alone may be sufficient in the appropriate case to support a sentence of

home confinement, the “combination” of relevant factors in this case -- including Murray’s

“medical condition,” his “charitable and civic good deeds,” his voluntary restitution, and the

needs of his       mother and other family members -- strongly justify a sentence of probation,

with a condition of 6 months’ home confinement. United States v. Rioux, 97 F.3d 648, 663 (2d

Cir. 1996) (emphasis added).

       As this Court has recognized, it is especially important now -- in light of the ongoing

pandemic and prison conditions that compound one’s risk of exposure to the virus and therefore

the heightened risk of death -- to examine each defendant’s health and their risk for




                                                21
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 27 of 35




complications should they be exposed to COVID-19 while incarcerated. Given the potentially

fatal nature of such an infection to a person in Murray’s condition, the risk of contracting

COVID-19 is a critical factor to consider in determining whether imprisonment is, in fact,

“necessary,” pursuant to Section 3553(a). For example, this Court previously granted a

defendant’s early release to 4 months’ home confinement (of his 6 month sentence) because, as a

59-year-old with hypertension with a brief hospitalization in 2019 for a “heart irregularity,” he

was at a “higher risk for severe illness” upon exposure to COVID-19. United States v. Schaefer,

No. 1:07-cr-00498-LJL, Dkt. No. 73 (S.D.N.Y. Apr. 6, 2020). This Court has likewise

concluded that home confinement during this pandemic is appropriate where a sixty-year-old

defendant, like Murray, suffers from hyperlipidemia and hypertension and has “a limited

criminal history, extensive involvement in the community, had engaged in charitable acts, had

substantial ties to his family, and most importantly had a low likelihood of recidivism.” United

States v. Barnes, No. 1:09-cr-01053-LJL, Dkt. No. 83 (S.D.N.Y. Sept. 29, 2020) (citing United

States v. Pena, No. 15-cr-551, Dkt. No. 340 (S.D.N.Y. May 8, 2020)).

       A.      Mr. Huberfeld Is In Poor Health

       Since Murray was first sentenced, his health has substantially deteriorated. Now 60 years

old, Murray “has gained significant weight” and is now “severely obese,” meaning his BMI is

greater than 40kg/m2. Ex. 3 at 1. Further, he now has “markedly elevated blood sugars”

indicating that he is “in the Diabetic/Prediabetic range,” and he is taking medications for both

hypertension and hyperlipidemia. Id. Perhaps most concerning given COVID-19’s proven

proclivity to cause severe pneumonia requiring the need for a ventilator, Murray’s Pulmonary

Function Testing (performed in October 2020) “revealed a mixed obstructive-restrictive pattern

consistent with asthma” along with some mild coronary artery disease. Id. In the words of his

cardiologist, Murray “is at extremely high risk for serious complications” should he be exposed


                                                 22
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 28 of 35




to COVID-19. Id. Accordingly, home confinement would be both just and sufficient in light of

the ongoing pandemic. See supra at 22 (discussing United States v. Schaefer and United States

v. Pena).

       In addition to these chronic ailments, and as set forth above, Murray suffered a fall on

January 4, 2021, that resulted in a complete tear of his left quadriceps tendon that required

surgery. Ex. 3 at 2-5. Murray is undergoing intense therapy as he learns to walk again, and his

physical therapist emphasizes that “it is imperative that Murray continue physical therapy 4x a

week for the duration of 6-9 months, as this is an extensive injury that requires long term care.”

Id. at 6. Although he has seen some improvement, Murray has about 6 months of physical

therapy remaining before he hopefully will be able to walk independently. Like the defendant in

Vassallo, Murray’s ongoing treatment is “best provided outside prison.” 2008 WL 3925299, at

*2. And so, both his chronic and acute medical conditions strongly weigh in favor of a sentence

of home confinement.

       B.      Mr. Huberfeld Cares For His
               Mother, His Children, And His Grandchildren

       While any term of imprisonment will in some way affect the family, friends, and

community of the defendant, it is unfair for innocent third parties to suffer unnecessarily when a

term of home confinement would suffice. See United States v. Gamez, 1 F. Supp. 2d 176, 184-

86 (E.D.N.Y. 1998) (“Because sentences may have drastic collateral consequences for

innocent third parties, courts should not be discouraged from departing for family reasons”).

Murray is the father of five                           and grandfather of six, and he is an

involved and supportive father and grandfather to all. During the pandemic, Murray has stepped

up to provide back-up childcare for his grandchildren so that his children

                                                      can work remotely. Ex. 2 at 34-41.



                                                23
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 29 of 35




       Moreover, Murray has an extraordinarily close relationship with his mother. They have

always been close, but they have grown even closer since Murray’s father passed away in 2017,

during the pendency of this case. In particular, Murray has in many ways filled the role of

caretaker for his aging                 mother, especially during the pandemic. Although his

recent injury to his quadriceps tendon has limited his mobility, Murray has spent much of his

time caring for her throughout the past few years. His mother’s care has become an especially

important issue given that, since her son’s initial sentencing,

                                                                           . Rae Huberfeld not

only survived the Holocaust but she did so by hiding for months in a barn, including several days

under an animal trough. To not have her son by her side                    would add another

tragedy to the many she already has suffered. In light of Murray’s extraordinary relationship

with and support of his family, a sentence of imprisonment would be unnecessarily harsh not

only to Murray but more fundamentally still to his family -- and especially to his         mother --

where, as here, home confinement is available.

       C.      Mr. Huberfeld Will Continue To Live A Law-Abiding, Productive Life

       As indicated by his Criminal History Category I and in light of his advancing age,

Murray has a “low risk of recidivism.” Dkt. No. 367 at 32. After acknowledging that Murray

has one prior conviction for a minor offense committed in his early twenties, the probation

officer emphasized that he has since lived a “productive, charitable, and law-abiding” life. Id.

To be clear, and as seen in Hanna, the existence of an ancient prior conviction does not

disqualify a defendant from eligibility for home confinement in lieu of imprisonment, especially

where the defendant is in Criminal History Category I. See 2003 WL 22705133, at *1. Indeed,

throughout his life, Murray has emphasized doing things the right way to the countless young




                                                 24
           Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 30 of 35




men and women he has employed, counseled, and mentored throughout various stages of their

careers.

       Significantly, however, while his counseling and mentorship have continued undeterred

despite this long running prosecution and the pandemic, Murray has been side-lined from

business for five years now, as the sheer prospect of imprisonment has severely limited any

options for Murray. However, if sentenced to home confinement in lieu of imprisonment,

Murray will be able to return to his life of productivity and job creation.

       D.       Mr. Huberfeld’s Contributions To The Community Run Deep

       As set forth above -- and as can be seen in greater detail in the overwhelming letters and

statements submitted on his behalf -- Murray’s “charitable and civic good deeds” are truly a

unique phenomenon. Throughout his lifetime, Murray has not only given of his fortune



             but has spent hours upon hours of his time volunteering and mentoring within and

beyond his community. The breadth, number, and wide variety of Murray’s good acts, both to

those he knows and to complete strangers, from different communities, are remarkable.

Although the Court imposed an improper sentence, Judge Hellerstein acknowledged that

Murray’s history and characteristics show him to be “one of the most noble people that has ever

come before” him, in his more than twenty years on the bench. Dkt. No. 300 at 58:24-59:1. As

observed by the courts in Chirico (2008 WL 5273977, at *2) and Pena (No. 15-cr-551, Dkt.

No. 340 (S.D.N.Y.)), a clear history of charitable giving like Murray’s weighs in favor of a

sentence to home confinement in lieu of imprisonment. See also Rioux, 97 F.3d at 663. His

charitable giving -- together with his medical conditions, as well as the needs of his family, and

his low risk of recidivism -- only tips the scale further in favor of such a sentence. The long and




                                                 25
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 31 of 35




unfortunate road to get here, including the mistrial, the delayed initial unlawful sentence, and the

time for the appeal, only adds emphasis to the propriety of a sentence free of incarceration.

       Indeed, even the Government has recognized Murray’s impressive record of good works

and charity. At the initial sentencing, the lead prosecutor acknowledged that “[f]or someone

with Mr. Huberfeld’s life, for his exemplary giving prior to [2014], that $60,000 [loss] range for

somebody in criminal history I would likely lead to a sentence of no jail time.” Dkt. No. 300 at

49:5-8. We respectfully suggest that this observation is particularly trenchant here. Without

controverting the seriousness of Murray’s offense, the combination of Murray’s positive factors

powerfully outweighs any need for incarceration. In other words, a sentence of probation, with a

condition of 6 months’ home confinement, is an entirely appropriate way to satisfy the

requirements of Section 3553(a).

       E.      The Nature And Circumstances Of The Offense Do Not
               Outweigh Mr. Huberfeld’s Exemplary History And Characteristics

       Section 3553(a)(1) indicates that the Court must weigh “the nature and circumstances of

the offense and the history and characteristics of the defendant.” A defendant’s history and

character are therefore “a central consideration in the fashioning of a just sentence.” United

States v. Merritt, 988 F.2d 1298, 1307 (2d Cir. 1993). By engaging in this exercise, the

sentencing judge partakes in an “elementary principle of weighing the good with the bad, which

is basic to all the great religions, moral philosophies, and systems of justice” because “surely, if

ever a man is to receive credit for the good he has done, and his immediate misconduct assessed

in the context of his overall life hitherto, it should be at the moment of his sentencing, when his

very future hangs in the balance.” United States v. Adelson, 441 F. Supp. 2d 506, 513-14

(S.D.N.Y. 2006).




                                                 26
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 32 of 35




       The nature and circumstances of the charged offense are straightforward: (1) In

December 2014, the Government’s informant (Jona Rechnitz) e-mailed an invoice to Murray

billing Platinum $60,000 for Knicks tickets; (2) Murray knew that the purpose of the $60,000

payment “was to reimburse Rechnitz for having paid Norman Seabrook” for his efforts “to get

COBA to invest millions of dollars in Platinum”; and (3) Murray nevertheless “coordinated the

delivery of a check from Platinum for $60,000 addressed to Rechnitz’s company.” Dkt. No. 201

at 2-3. Although Mr. Seabrook was convicted of a “kickback scheme,” Murray was not. The

jury simply was not persuaded by the Government’s case against him. In light of the facts and

circumstances adduced at the first trial, the Government made a plea offer that fairly reflected

Murray’s limited role. Thus, the nature and circumstances of the offense of conviction are

narrow. The charged conduct represents a single and limited event that took place in December

2014, among a lifetime of good deeds. Given the uniquely strong history of generosity and

remarkable contributions of his energy, time, and resources, the balance between Murray’s life

and Murray’s offense clearly weighs in favor of a lenient sentence.

       Moreover, Murray voluntarily agreed to pay $7 million in restitution to COBA -- more

than one third of its loss -- even though, as the Second Circuit confirmed in its Mandate, COBA

is not a “victim” of Murray’s crime. Such a substantial, voluntary act of good will and contrition

is yet another factor weighing in favor of a non-custodial sentence. See United States v. Gerard,

782 F. Supp. 913 (S.D.N.Y. 1992) (reducing a three-year Guidelines range to 5 years’ probation

in part based on defendant’s attempts to arrange for “restitution of amounts in excess of those for

which she is being held accountable under her plea”). See also United States v. Harris, 38 F.3d

95 (2d Cir. 1994) (noting that a voluntary payment of restitution would have weighed in favor of




                                                27
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 33 of 35




leniency); United States v. Volpe, 78 F. Supp. 2d 76 (E.D.N.Y. 1999) (same), aff'd in part,

dismissed in part, on other grounds, 224 F.3d 72 (2d Cir. 2000).

        F.      Six Months’ Home Confinement Would Provide Just Punishment
                And Adequate Deterrence In Light Of Mr. Huberfeld’s Five
                Years Of Pretrial Release And His Low Risk Of Recidivism

        Section 3553(a)(2) counsels the Court to also consider “the need for the sentence

imposed . . . (A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and (D) to provide the defendant

with needed educational or vocational training, medical care, or other correctional treatment[.]”

Courts have acknowledged that even supervised release, also referred to as “conditional liberty,”

alone can be a sufficient and just punishment. See United States v. Springer, 684 F. App’x 37,

40 (2d Cir. 2017); see also United States v. Zimmerman, No. 10-CR-598 JG, 2012 WL 3779387,

at *6 (E.D.N.Y. June 19, 2012) (reviewing the ways in which “[s]upervised release brings with it

a series of significant restrictions on a defendant’s liberty”).

        As noted above, the PSR emphasizes that Murray, now 60 years old, has been fully

compliant throughout the nearly five years since his June 2016 arrest, during which he has been

subjected to the conditions of pretrial supervision. Dkt. No. 367 at 32. In other words, Murray

has already born nearly five years’ worth of weekly check-ins -- more than 200 to date -- with

the probation office and other significant limitations to his movement and liberty. Murray has

also suffered through his mistrial, Mr. Seabrook’s second trial, an unfair sentencing, and his

ultimately successful appeal. Murray has thus been significantly burdened, if not punished, over

the past five years, which alone serves as both a specific and general deterrent to others who

might find themselves in a similar position.




                                                  28
        Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 34 of 35




        In addition, the PSR acknowledges that Murray “appears to be at low risk for

recidivism.” Id. As such, there is no need to protect the public from any further crimes at the

hand of Murray Huberfeld, and he is in no need of any training or treatment that would be

available to him in prison. In fact, his situation is quite the opposite, since treatment for his

serious and ongoing medical conditions are, as described above, “best provided outside prison.”

Vassallo, 2008 WL 3925299, at *2. And so, the need to impose a “just punishment” that is “no

greater than necessary” also weighs in favor of a sentence of probation, with a condition of 6

months’ home confinement.

                                           CONCLUSION

        Murray Huberfeld pleaded guilty to a single count of conspiracy to commit wire fraud,

with an associated loss of $60,000. Consequently, given his criminal history score of 0,

Murray’s suggested sentence falls in Zone B of the Sentencing Table, with a possible prison term

of 6 to 12 months. The Guidelines are clear that, for this suggested range, “a sentence of

probation with a condition requiring at least [6 months] of . . . home detention would satisfy the

minimum term of imprisonment specified in the guidelines range.” U.S.S.G. § 5C1.1 n.3. Given

(i) Murray’s acceptance of responsibility and contrition (including $7 million in voluntary

restitution), (ii) his multiple medical conditions, (iii) the needs of his family

         (iv) his deep ties to the community, (v) his low risk of recidivism, (vi) his long history

of exemplary acts of charity, and (vii) the tortuous five-year history of this case, home

confinement in lieu of imprisonment is particularly appropriate. In the words of Section 3553(a),




                                                  29
         Case 1:16-cr-00467-LJL Document 376 Filed 04/12/21 Page 35 of 35




a sentence to 6 months’ home confinement would be “sufficient, but not greater than

necessary.”

Dated: April 12, 2021
New York, New York

Respectfully submitted,

 By:             /s/ Andrew J. Levander
           Andrew J. Levander
           David N. Kelley
           Lindsay E. Ray
       DECHERT LLP
       Three Bryant Park
       1095 Avenue of the Americas
       New York, New York 10036
       andrew.levander@dechert.com
       david.kelley@dechert.com
       lindsay.ray@dechert.com
       Telephone: (212) 698-3500

       Attorneys for Defendant Murray Huberfeld




                                             30
